Citation Nr: 1416331	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  09-33 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right wrist disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1989 to September 1993.  He served in Southwest Asia from October 1990 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision on behalf of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issue on appeal was reopened and remanded for additional development in January 2014.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

Although this case was previously remanded for additional development, the Board finds that the evidence obtained is insufficient for an adequate determination.  Although a VA examination was conducted in March 2014 and an etiology opinion was provided, it is unclear if the examiner adequately considered an April 1990 service treatment report noting that the Veteran had complained of right wrist pain and that he had had an old fracture two to three years earlier.  The examiner noted that the record indicated that the Veteran had "no ongoing right wrist complaints during active service" and that no right wrist symptoms were addressed upon separation examination.  It was further noted that this "would be uncharacteristic for a nonunion navicular fracture and that the Veteran would have been expected to exhibit some degree of symptomatology during this period."  Thus, further development is required.  
VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2013).  VA has a duty to assist claimants which includes conducting a thorough and contemporaneous medical examination.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  

Accordingly, the case is REMANDED for the following action:

1.  Ask that the March 2014 VA examiner, or other appropriate medical specialist, review the Veteran's record for a clarification opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a right wrist disability that was incurred or aggravated during active service.  The examiner should address the relevant medical evidence of record, including a February 1989 enlistment examination report and an April 1990 treatment report.  All examination findings, and complete rationale for opinions expressed, should be set forth in the examination report.

2.  After completion of the above and any additional development deemed necessary, the issue on appeal should be readjudicated with consideration of all the evidence of record.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.
No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

